FILED
                             NOT FOR PUBLICATION                            NOV 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VALERIO LIMON-GUERRERO,                          No.   15-71030

               Petitioner,                       Agency No. A200-630-750

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2016**

Before:        LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Valerio Limon-Guerrero, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s order denying his motion to reopen removal proceedings. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen and review de novo claims of due process violations.

Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny the petition for

review.

      The agency did not abuse its discretion or violate due process in denying

Limon-Guerrero’s motion to reopen, where Limon-Guerrero did not establish that

his decision to accept voluntary departure and waive his right to appeal was not

knowing, intelligent, and voluntary. See 8 C.F.R. § 1003.23(b)(3) (requirements

for motion to reopen); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and prejudice to prevail on a due process claim); United States v.

Ubaldo-Figueroa, 364 F.3d 1042, 1048 (9th Cir. 2004) (waiver of right to appeal a

removal order does not comport with due process when it is not “considered and

intelligent” (internal citation omitted)).

      PETITION FOR REVIEW DENIED.




                                             2                               15-71030